RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. §102 rejections of claims 1-4 and 9-10 in view of Warner et al. (US 2017/0251713) made of record in the office action mailed on 04/28/2022 have been withdrawn due to Applicant' s amendment in the response filed 07/18/2022.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-8, 10, 12-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urashima et al. (JP2001-181776).
Regarding claims 1 and 10, Urashima et al. teaches a cemented carbide sintered body having hard particles dispersed therein including carbide materials. (par. [0008] and [0014]). The hard particles have a dendritic structure. (par. [0010]).
Regarding claims 2-3, Urashima et al. teaches the inclusions of secondary ceramic particles having granular (i.e. polygonal shapes). (par. [0020]-[0022]).
Regarding claim 4, the hard particles include Al2O3, SiO2, SiC, Si3N4, TiC, which would include more than 5 at% of a transition metal as claimed and oxygen, carbon or nitrogen. (par. [0014]).
Regarding claim 5, in addition to the ceramic materials disclosed, Urashima et al. teaches the presence of a metal binder phase including Co, Ni or Fe. (par. [0010], [0015] and [0036]).
Regarding claims 6-8, 12, 15 and 17, a coating layer of carbon is added onto the surface of the ceramic powders in order to precipitate the metal binder materials onto the ceramic. (par. [0052]).
Regarding claim 13, the hard particles include Al2O3, SiO2, SiC, Si3N4, TiC, which would include more than 5 at% of a transition metal as claimed and oxygen, carbon or nitrogen. (par. [0014]).
Regarding claim 14, in addition to the ceramic materials disclosed, Urashima et al. teaches the presence of a metal binder phase including Co, Ni or Fe. (par. [0010], [0015] and [0036]).

Claim Rejections - 35 USC § 103
Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (U.S. App. Pub. No. 2017/0251713) in view of Urashima et al. (JP2001-181776). 
Regarding claims 1, 6-8, 10, 12 and 15, Warner et al. teaches a 3D printer a method for printing an objecting using the same. (Abstract). Warner et al. teaches that metal and/or ceramic particles can be mixed at elevated temperatures (par. [0135]) wherein the ceramic materials include oxides, nitrides and carbides and can include dendritic shapes. (par. [0136]).
Urashima et al. teaches a cemented carbide sintered body having hard particles dispersed therein including carbide materials. (par. [0008] and [0014]). Urashima et al. teaches a coating layer of carbon is added onto the surface of the ceramic powders in order to precipitate the metal binder materials onto the ceramic. (par. [0052]).
It would have been obvious to one of ordinary skill in the art to form a film of carbon on the surface of the particles of Warner et al.
One of ordinary skill in the art would have found it obvious to form a film of carbon on the surface of the ceramic particles of Warner et al. in order to precipitate metal binder materials to improve the binding between the ceramic particles during sintering.

Regarding claim 2, mixtures of particles having different shapes are implied in par. [0136] by the disclosure of improved flowability for spherical particles but stronger green/brown parts using irregularly shaped particles.
Regarding claim 3, the particles may have lozenge shapes (par. [0136]) which would be a polygon.
Regarding claim 4, the ceramic materials include transition metals including Si and Al with oxides, nitrides and carbides thereof. (par. [0136]).
Regarding claim 5, Warner et al. teaches inclusion of metallic particles of Fe, Cr, Ni and Co. (par. [0136])
Regarding claim 9, the particles have diameters of 0.1 to 100 microns. (par. [0136]). The powder would have an inherently have a flowability of less than 25 sec/50g in view of prior art reference JP2016-172904, relied upon in the specification at par. [0003] which shows that ceramic granules (i.e. spherical powders) having diameters of 60 to 130 microns have flowabilities of 10 to 25 sec/50g according to JISZ2502. Since Warner et al. explicitly teaches that the inclusion of irregular, dendritic particles would lower the flowability (par. [0136]), the overall flowability would be generally lower than that of spherical powders according to JP2016-172904.
Warner et la. does not teach the inclusion of an uppermost surface having 50at% or more of carbon.

Regarding claim 13, the ceramic materials include transition metals including Si and Al with oxides, nitrides and carbides thereof. (par. [0136]).
Regarding claim 14, Warner et al. teaches inclusion of metallic particles of Fe, Cr, Ni and Co. (par. [0136]).
Regarding claim 16, the particles have diameters of 0.1 to 100 microns. (par. [0136]). The powder would have an inherently have a flowability of less than 25 sec/50g in view of prior art reference JP2016-172904, relied upon in the specification at par. [0003] which shows that ceramic granules (i.e. spherical powders) having diameters of 60 to 130 microns have flowabilities of 10 to 25 sec/50g according to JISZ2502. Since Warner et al. explicitly teaches that the inclusion of irregular, dendritic particles would lower the flowability (par. [0136]), the overall flowability would be generally lower than that of spherical powders according to JP2016-172904.
Regarding claim 17, the powder of Warner et al. is used in an additive manufacturing process (3D printing). (Abstract).


ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 07/18/2022 regarding the rejections made of record in the office action mailed on 04/28/2022 have been carefully considered but are deemed unpersuasive.
Applicant argues that Urashima does not teach coating the surfaces of the Al2O3 powders with carbon but rather nickel and carbon. Applicant argues that the express teaching of adding carbon powder to the dry powder mixture is not an express teaching of “coating” the dry powder material with the carbon material.
The Examiner disagrees. The disclosure in Urashima et al. of mixing 5g of carbon powder into a dry mixture of Al2O3 and nitrites of Ni, Fe and Co would effectively coat the surface of the Al2O3 particles with a thin carbon film. When Urashima discloses adding 5g of carbon powder to the dry mixture, the dry carbon powder will become be in contact with the surface of the Al2O3 particles and dispersed between the particles. This is sufficient to meet the limitation “a film including 50 at% or more carbon” since the carbon present on the surface would be in the form of a continuous or discontinuous coating or film and contain essentially exclusively carbon. The addition of carbon is necessary from the standpoint of reducing the metal precursor materials to form the metal binder coating. (par. [0039]). Thus, prior to reduction of the metal salts, there exists a carbon coating film on the surface of the dried particles after addition of the carbon powder.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/14/2022